internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-129871-02 date aug x a date date date trust dear this responds to your letter dated date and subsequent correspondence written on behalf of x requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was organized in date and elected to be treated as an s_corporation effective date since date x has reported as an s_corporation on date x stock was transferred to trust x represents that trust is a qualified_subchapter_s_trust a qsst as defined in sec_1361 due to an oversight trust’s beneficiary a did not make a timely qsst election under sec_1362 thereby terminating x's s_corporation_election on date when x's counsel discovered the oversight x submitted this private_letter_ruling request plr-129871-02 x represents that the transfer of stock to trust and subsequent failure_to_file the qsst election were not motivated by tax_avoidance or retroactive tax planning further x represents that from date until the present that x the sole beneficiary of trust and all other shareholders of x have filed or will file returns consistent with x’s status as an s_corporation x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that a corporation is treated as continuing to be an s_corporation during the period specified by the secretary if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any plr-129871-02 adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions based solely on the facts submitted and representations set forth above we conclude that x’s s_corporation_election was terminated on date the termination was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter assuming x’s s_corporation_election is valid and not otherwise terminated under sec_1362 this ruling is contingent on the beneficiary of trust filing a qsst election with an effective date of date with the appropriate service_center within days of the date of this ruling a copy of this letter must be attached to the qsst election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x's original election to be an s_corporation was a valid election under sec_1362 or whether trust is a qsst within the meaning of sec_1361 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-129871-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the second listed authorized representative s carolyn h gray sincerely carolyn h gray acting assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
